Citation Nr: 0708441	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a respiratory 
disability due to exposure to asbestos-laden smoke.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches due to 
chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a respiratory 
disorder due to chemicals and toxins used during Operation 
Desert Shield/Storm and scud missile residuals.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a sinus disorder 
due to chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for joint pain due to 
chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals.

8.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

9.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the transcript of that hearing has been produced 
and included in the claims folder for review.  

The Board remanded the claims in April 2002 for additional 
development.  In a December 2004 decision, the Board 
addressed on the merits the claim for increased rating for 
skin disability (nummular eczematous rash of the elbows, 
knees, and posterior neck), and remanded the other issues in 
December 2004 for additional notice and consideration of 
extraschedular rating for TDIU.  Those actions have been 
completed, and the case has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection 
for disabilities that included joint pain, neuropsychiatric 
disability, respiratory disorder (due to chemicals and 
toxins), sinus disorder, and headaches; notice of this 
decision was issued on March 3, 1997; the veteran did not 
enter notice of disagreement with this decision within one 
year of notice of the decision.

2.  An October 1997 Board decision denied service connection 
for a low back disability, tinnitus, and respiratory disorder 
(including due to asbestos exposure).

3.  The evidence associated with the claims file subsequent 
to the February 1997 rating decision that is new, by itself 
or in connection with evidence previously assembled, is not 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for joint pain, neuropsychiatric disability, sinus 
disorder, or headaches. 

4.  The evidence associated with the claims file subsequent 
to the October 1997 Board decision that is new, by itself or 
in connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claims for service 
connection for low back disability, tinnitus, or respiratory 
disorder (claimed as due to asbestos exposure and as due to 
chemicals and toxins).

5.  The veteran's service-connected disability of the skin 
(nummular eczematous rash of the elbows, knees, and posterior 
neck) is not of such severity as to render him unable to 
obtain or maintain substantially gainful employment.  

6.  This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.


CONCLUSIONS OF LAW

1.  A February 1997 rating decision to deny service 
connection for disabilities that included joint pain, 
neuropsychiatric disability, sinus disorder, and headaches 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

2.  An October 1997 Board decision that denied service 
connection for a low back disability, tinnitus, and 
respiratory disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006). 

3.  Evidence received since the RO's February 1997 decision 
is not new and material with respect to the claims for 
service connection for joint pain, neuropsychiatric 
disability, sinus disorder, and headaches.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

4.  Evidence received since the October 1997 Board decision 
is not new and material with respect to the claims for 
service connection for a low back disability, tinnitus, and 
respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the notice was not provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims to reopen because 
the claim to reopen was filed in June 2000, which was prior 
to enactment of the notice and assistance law and 
regulations.  In Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. 2007) (Mayfield III), the Federal Circuit Court held 
that, as a matter of law, the provision of adequate notice 
followed by a readjudication of the claim in a statement of 
the case or supplemental statement of the case cures any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.  In this case, 
following various notice letters that included a January 2005 
notice letter, the RO readjudicated the claims in an April 
2006 supplemental statement of the case. 

Collectively, VA notice and duty to assist letters dated in 
June 2000, August 2001, December 2001, July 2002, May 2003, 
June 2003, July 2003, December 2003, January 2005, and June 
2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, including the basis for the prior final 
denials, and what evidence was needed to reopen the claims, 
of what VA would do or had done, and what evidence the 
appellant should provide, informed the appellant that it was 
the appellant's responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim, 
and asked the appellant to send to VA all evidence in his 
possession that pertained to the claims. 

VA medical records, VA examination reports and medical 
opinion, private treatment records, private medical evidence, 
records from the US Social Security Administration (SSA), and 
other lay statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's April 2002 remand, the RO obtained VA treatment 
records, a VA vocational rehabilitation folder, and SSA 
records, issued notice letters, and readjudicated the 
remanded issues and issued Supplemental Statements of the 
Case (July 2004, April 2006).  In compliance with the Board's 
December 2004 remand, the RO issued a notice letter to the 
appellant (January 2005), then readjudicated the appellant's 
claims and issued a Supplemental Statement of the Case (April 
2006).  The Board finds that VA has substantially complied 
with the Board's April 2002 and December 2004 remands with 
regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization, and by personal hearing 
testimony.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening Law and Regulations

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  Regardless of the actions of the RO, the 
Board has a legal duty to address the "new and material 
evidence" requirement.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the notice and 
duty to assist statutes at 38 U.S.C.A. §§ 5103 and 5103A 
apply only to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  38 C.F.R. 
§ 3.159(c).  Because the veteran in this case filed his claim 
to reopen in June 2000, prior to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) do not apply; 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, a February 1997 rating decision denied service 
connection for disabilities that included joint pain, 
neuropsychiatric disability, respiratory disorder (due to 
chemicals and toxins), sinus disorder, and headaches.  The 
bases for the decision included that there was no service 
medical evidence of the claimed disorders during service, and 
there was no competent medical evidence to relate the claimed 
disorders to service.  VA issued notice of this decision on 
March 3, 1997.  Thereafter, the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.  For these reasons, the February 1997 
rating decision to deny service connection for disabilities 
that included joint pain, neuropsychiatric disability, 
respiratory disorder (due to chemicals and toxins), sinus 
disorder, and headaches became a final decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

An October 1997 Board decision denied service connection for 
a low back disability, respiratory disorder, and tinnitus.  
The basis for the decision included that there was no service 
medical evidence of a low back disorder during service, and 
the weight of the competent medical evidence did not show a 
current low back disability or relate the claimed low back 
disorder to service; there was no service medical evidence of 
a respiratory disorder during service, and there was no 
competent medical evidence of a currently diagnosed 
disability of respiratory disorder; and the post-service 
complaints of tinnitus (October 1993) were not related by 
competent medical evidence to service.  The October 1997 
Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening the claims 
on appeal is that evidence added to the record since the 
final February 1997 RO rating decision and the October 1997 
Board decision.

Low Back Disorder

The October 1997 Board decision denied service connection for 
a low back disability, concluding that there was no service 
medical evidence of a low back disorder during service, and 
the weight of the competent medical evidence did not show a 
current low back disability or relate the claimed low back 
disorder to service.  

The evidence of record at the time of the October 1997 Board 
decision denial of service connection for a low back disorder 
included the veteran's report of in-service low back injury; 
service medical records that were negative for complaints or 
findings of low back disorder, including at service 
separation; a September 1993 VA examination report that 
reflects complaints of low back pain, clinical findings of 
limitation of motion and muscle spasm, and diagnosis of 
residuals of low back injury; and October 1993 and January 
1997 VA examination reports showing no limitation of motion 
and findings of no muscle spasm.

The additional evidence received since the time of the 
October 1997 Board decision includes VA treatment records 
that show additional reports of in-service low back injury, 
complaints of back pain, and treatment of low back symptoms; 
the veteran's statements that include continued complaints of 
low back pain that radiates; private examination report that 
shows complaints of limitation of motion, but no diagnosis of 
low back disability; and the veteran's personal hearing 
testimony to the effect that he injured his back during 
service when lifting an anchor chain, but he never sought 
medical treatment in service.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1997 Board decision 
that is new, by itself or in connection with evidence 
previously assembled, is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disorder.  
The additional evidence does not include additional service 
medical evidence of low back injury or disorder during 
service, competent medical evidence of a current diagnosis of 
low back disability, or competent medical evidence of a 
relationship between the current low back complaints and 
service.  For these reasons, the Board finds that the 
additional evidence of record is not new and material, and 
the claim for service connection for a low back disorder is 
not reopened.  38 C.F.R. § 3.156(a) (2001). 

Respiratory Disorder due to Asbestos Smoke

The October 1997 Board decision denied service connection for 
a respiratory disorder, including a respiratory disorder 
claimed as due to asbestos smoke during service, because 
there was no service medical evidence of respiratory disorder 
during service, and there was no competent medical evidence 
of a currently diagnosed disability of respiratory disorder.  

The evidence of record at the time of the October 1997 Board 
decision denial of service connection for a respiratory 
disorder included the veteran's report of in-service exposure 
to asbestos smoke; service medical records that were negative 
for complaints or findings of respiratory disorder, including 
at service separation; and VA examination reports that showed 
no current respiratory disorder, and included normal 
pulmonary function testing.

The additional evidence received since the time of the 
October 1997 Board decision includes VA treatment records 
that show additional reports of in-service exposure to 
asbestos smoke, and complaints of respiratory problems; the 
veteran's statements that include continued complaints of 
respiratory problems; private examination report that shows 
no clinical findings of respiratory disability; and the 
veteran's personal hearing testimony to the effect that he 
was exposed to asbestos smoke during a ship fire in service, 
and currently has trouble breathing.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1997 Board decision 
that is new, by itself or in connection with evidence 
previously assembled, is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a respiratory disorder, 
including a respiratory disorder claimed as due to asbestos 
smoke.  The additional evidence does not include service 
medical evidence of a respiratory disorder during service, or 
competent medical evidence of a current diagnosis of 
respiratory disability.  For these reasons, the Board finds 
that the additional evidence of record is not new and 
material, and the claim for service connection for a 
respiratory disorder, including as due to asbestos smoke, is 
not reopened.  38 C.F.R. § 3.156(a) (2001). 

Tinnitus

The October 1997 Board decision denied service connection for 
tinnitus, concluding that the post-service complaints of 
tinnitus (October 1993) were not related by competent medical 
evidence to service.   

The evidence of record at the time of the October 1997 Board 
decision denial of service connection for tinnitus included 
the veteran's report of in-service exposure to loud aircraft 
noises; service medical records that were negative for 
complaints or findings of tinnitus, including at service 
separation; and an October 1993 VA examination report that 
reflects complaints of questionable tinnitus that occurred 
under no specific circumstances.

The additional evidence received since the time of the 
October 1997 Board decision includes VA treatment records 
that show additional reports of tinnitus; and the veteran's 
statements and personal hearing testimony to the effect that 
he had in-service noise exposure, and currently has continued 
complaints of tinnitus.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1997 Board decision 
that is new, by itself or in connection with evidence 
previously assembled, is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for tinnitus.  The 
additional evidence does not include competent medical 
evidence of a relationship between the current complaints of 
tinnitus and service.  For these reasons, the Board finds 
that the additional evidence of record is not new and 
material, and the claim for service connection for tinnitus 
is not reopened.  38 C.F.R. § 3.156(a) (2001). 

Headaches

The February 1997 rating decision denied service connection 
for headaches, finding that there was no service medical 
evidence of the claimed disorder during service, and there 
was no competent medical evidence to relate the claimed 
disorder to service.  

The evidence of record at the time of the February 1997 
rating decision denial of service connection for headaches 
included the veteran's report of headaches that began after 
service; service medical records that were negative for 
complaints or findings of headaches, including at service 
separation; an October 1993 VA examination report that was 
negative for history or complaints of headaches; and a 
January 1997 VA examination report that shows a history of 
headaches that began one year prior, diagnosed as cephalgia 
secondary to muscle tension and anxiety.  

The additional evidence received since the time of the 
February 1997 rating decision includes VA treatment records 
that show additional reports of headaches; and the veteran's 
statements and personal hearing testimony to the effect that 
he did not have a head injury or headaches in service, and 
currently has continued complaints of headaches.   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the February 1997 RO rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
headaches.  The additional evidence does not include evidence 
of in-service injury or disease or headaches, or competent 
medical evidence to relate the claimed current headaches to 
service.  For these reasons, the Board finds that the 
additional evidence of record is not new and material, and 
the claim for service connection for headaches is not 
reopened.  38 C.F.R. § 3.156(a) (2001). 


Respiratory Disorder due to Chemicals/Toxins

The October 1997 Board decision denied service connection for 
a respiratory disorder because there was no service medical 
evidence of a respiratory disorder during service, and there 
was no competent medical evidence of a currently diagnosed 
disability of a respiratory disorder.  

The evidence of record at the time of the October 1997 Board 
decision denial of service connection for a respiratory 
disorder included the veteran's report of in-service exposure 
to chemicals and toxins; service medical records that were 
negative for complaints or findings of a respiratory 
disorder, including at service separation; and VA examination 
reports that showed no current respiratory disorder, and 
included normal pulmonary function testing.

The additional evidence received since the time of the 
October 1997 Board decision includes VA treatment records 
that show additional reports of in-service exposure to 
asbestos smoke, and complaints of respiratory problems; the 
veteran's statements that include continued complaints of 
respiratory problems; private examination report that shows 
no clinical findings of respiratory disability; and the 
veteran's personal hearing testimony to the effect that he 
had experienced breathing problems since service, and 
currently has trouble breathing.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1997 Board decision 
that is new, by itself or in connection with evidence 
previously assembled, is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a respiratory disorder, 
including a respiratory disorder claimed as due to chemicals 
and toxins.  The additional evidence does not include service 
medical evidence of a respiratory disorder during service, or 
competent medical evidence of a current diagnosis of 
respiratory disability.  For these reasons, the Board finds 
that the additional evidence of record is not new and 
material, and the claim for service connection for a 
respiratory disorder, including as due to chemicals and 
toxins, is not reopened.  38 C.F.R. § 3.156(a) (2001). 

Sinus Disorder

The February 1997 rating decision denied service connection 
for sinus problems, finding that there was no service medical 
evidence of the claimed disorder during service, and there 
was no competent medical evidence to relate the claimed 
disorder to service.  

The evidence of record at the time of the February 1997 
rating decision denial of service connection for sinus 
problems included service medical records that were negative 
for complaints or findings of a sinus disorder, including at 
service separation; and a January 1997 VA examination report 
that was negative for evidence of a sinus disorder.  

The additional evidence received since the time of the 
February 1997 rating decision includes private and VA 
treatment records that show no diagnosis of sinus disability; 
and the veteran's statements and personal hearing testimony 
to the effect that he had a sinus problem that was part of 
shortness of breath due to asbestos smoke exposure.   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the February 1997 RO rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
sinus disorder.  The additional evidence does not include 
evidence of in-service injury or disease or sinus symptoms, 
or competent medical evidence to relate the claimed current 
sinus symptoms to service.  For these reasons, the Board 
finds that the additional evidence of record is not new and 
material, and the claim for service connection for a sinus 
disorder is not reopened.  38 C.F.R. § 3.156(a) (2001). 

Joint Pain

The February 1997 rating decision denied service connection 
for joint pain, finding that there was no service medical 
evidence of the claimed disorder during service, and there 
was no competent medical evidence to relate the claimed 
disorder to service.  

The evidence of record at the time of the February 1997 
rating decision denial of service connection for joint pain 
included the veteran's reports of multiple joint pain; 
service medical records that were negative for complaints or 
findings of joint pain, including at service separation; and 
a January 1997 VA examination report that was negative for 
evidence of joint pain.  

The additional evidence received since the time of the 
February 1997 rating decision includes VA treatment records 
that show no diagnosis for complaints of joint pain; and the 
veteran's statements and personal hearing testimony to the 
effect that he had joint pain or soreness of the knees, 
ankles, and elbows.   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the February 1997 RO rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
joint pain.  The additional evidence does not include 
evidence of in-service injury or disease or joint pain, or 
competent medical evidence to relate the claimed current 
joint pain to service.  For these reasons, the Board finds 
that the additional evidence of record is not new and 
material, and the claim for service connection for joint pain 
is not reopened.  38 C.F.R. § 3.156(a) (2001). 

Psychiatric Disorder

The February 1997 rating decision denied service connection 
for a neuropsychiatric disorder (fatigue, sleep disturbance, 
memory loss, depression, adjustment disorder), finding that 
there was no service medical evidence of the claimed disorder 
during service, and there was no competent medical evidence 
to relate the claimed neuropsychiatric disorder to service.  

The evidence of record at the time of the February 1997 
rating decision denial of service connection for 
neuropsychiatric disorder included service medical records 
that were negative for complaints or findings of 
neuropsychiatric disorder, including at service separation; 
and a January 1997 VA examination report that reflects a 
diagnosis of adjustment disorder with depressed mood.  

The additional evidence received since the time of the 
February 1997 rating decision includes VA treatment records 
that show continued diagnosis of a psychiatric disorder; and 
the veteran's statements and personal hearing testimony to 
the effect that he has a neuropsychiatric disorder that 
manifested symptoms of weakness, depression, flashbacks, 
memories, and nightmares, and that he believes the 
neuropsychiatric disorder is related to an incident in 
service.   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the February 1997 RO rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  The additional evidence does not 
include evidence of in-service symptoms, or competent medical 
evidence to relate the claimed current psychiatric disorder 
to service.  For these reasons, the Board finds that the 
additional evidence of record is not new and material, and 
the claim for service connection for a psychiatric disorder 
is not reopened.  38 C.F.R. § 3.156(a) (2001). 



TDIU

The veteran contends generally that, due to his service-
connected skin disability and multiple non-service-connected 
physical and mental disabilities for which he has claimed 
service connection, he is unable to obtain or maintain 
substantially gainful employment.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The only 
service-connected disability is a skin disorder (nummular 
eczematous rash to the elbows, knees, and posterior neck), 
rated 30 percent disabling.  The schedular requirements for 
the assignment of a TDIU are not met; that is, the veteran's 
single service-connected disability is not rated as 60 
percent or more.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16.

The evidence shows that the veteran reported that he had 
three years of college, had worked as a lifeguard during 
various periods, worked as a cabana attendant until June 
1999, and did not work until August 2003, when he resumed 
full-time work in maintenance with a university.  

The veteran reported on the TDIU claim form (VA Form 21-8940) 
that he worked part-time as a beach attendant from 1998 to 
1999, as a pool supervisor from 2001 to 2002, and began 
working for a university from September 2002 only "10+" 
hours per week; that he had not tried to obtain other 
employment; and he had completed three years of college.  A 
statement from an employer, a university, reflects that the 
veteran did not lose any time from work due to disability, 
but was laid off because the work was temporary.  
Notwithstanding the veteran's reporting on the TDIU claim 
form that he was working only "10+" hours per week from 
September 2002, a July 2003 statement from the veteran's 
subsequent employer, a university, reflects that the veteran 
was working full time (40 hours per week) from September 2002 
in building maintenance repairs. 

The Social Security Administration (SSA) records VA obtained 
to assist the veteran reflect that the veteran was disabled 
from June 1999 to August 2003; however, the SSA records 
reflect that this determination of disability included non-
service-connected impairments of anxiety, depression, 
possible plantar fasciitis, lumbar arthralgia, and rectal 
hematochezia.  The non-service-connected back disorder was 
shown to impair sitting, standing, and physical abilities 
required to work as a lifeguard.  The veteran's service-
connected skin disability was not the sole disability 
considered in supporting the SSA determination.  The SSA 
decision also found that the veteran engaged in substantially 
gainful employment activity from August 2003.  The Board has 
considered and weighed the SSA determination, but, in light 
of the multiple non-service-connected disabilities that 
formed the basis of the SSA disability determination, does 
not accept the conclusions as determinative in this case.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

At the personal hearing, the veteran testified that he was 
unemployable due to multiple physical and mental disabilities 
he thought were related to service, not just due to the 
service-connected skin disability; that he was participating 
in vocational rehabilitation, and had not sought employment 
while in vocational rehabilitation; he sought SSA disability 
primarily due to his low back disorder; and he was studying 
at a university, was making good grades, and planned to 
continue studies beyond the bachelor's degree.  Based on this 
evidence, the Board finds that the evidence of record does 
not support a finding that the veteran's service-connected 
disability alone precludes him from obtaining or maintaining 
substantially gainful employment.  

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The Court has held 
that, in order for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  


ORDER

New and material evidence has not been received, and the 
claim to reopen service connection for a low back disability 
is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for a respiratory 
disability due to exposure to asbestos-laden smoke is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for tinnitus is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for headaches due to 
chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for a respiratory disorder 
due to chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for a sinus disorder due 
to chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals is denied.

New and material evidence has not been received, and the 
claim to reopen service connection for joint pain due to 
chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals is denied.



New and material evidence has not been received, and the 
claim to reopen service connection for a psychiatric disorder 
is denied.

A TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


